          Case: 3:20-cv-00609-jdp Document #: 5 Filed: 07/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 AJ RUETH,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 20-cv-609-jdp
 KRISTINE METZ, et al

          Defendants.


         Plaintiff AJ Rueth, an inmate in the custody of the Wood County Jail, has submitted a

certified trust fund account statement for the six month period preceding the filing of the

complaint in support of the motion to proceed without prepayment of the filing fee.          Using

information for the relevant time period from plaintiff’s trust fund account statement, it

appears that plaintiff presently has no means with which to pay the filing fee or to make an

initial partial payment. Under these circumstances, the court will grant plaintiff’s motion for

leave to proceed without prepayment of the filing fee, but will not assess an initial partial filing

fee. Even if this court ultimately determines that plaintiff’s complaint cannot go forward,

plaintiff is advised that the full $350 filing fee for indigent litigants remains plaintiff’s

obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
         Case: 3:20-cv-00609-jdp Document #: 5 Filed: 07/10/20 Page 2 of 2



                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff AJ Rueth for leave to proceed without prepayment

of the filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 10th day of July, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
